              Case 1:19-cv-02760-DLB Document 17 Filed 07/20/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
         CHAMBERS OF                                                              101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                               MDD_DLBChambers@mdd.uscourts.gov




                                                     July 20, 2020


    LETTER TO COUNSEL

           RE:      Brenda H. v. Saul
                    Civil No. DLB-19-2760

    Dear Counsel:

            On September 18, 2019, Plaintiff Brenda H. petitioned this Court to review the Social
    Security Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance
    Benefits and Supplemental Security Income. ECF No. 1. I have considered the parties’ cross-
    motions for summary judgment. ECF Nos. 14 (“Pl.’s Mot.”), 16 (“Def.’s Mot.”). I find that no
    hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of
    the SSA if it is supported by substantial evidence and if the SSA employed proper legal standards.
    See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under
    that standard, I will deny both motions, reverse the Commissioner’s decision in part, and remand
    the case to the Commissioner for further consideration. This letter explains my rationale.

            Plaintiff protectively filed her claims for benefits on September 9, 2015 and March 28,
    2017, alleging a disability onset date of July 24, 2015. Administrative Transcript (“Tr.”) 215, 217.
    Her claims were denied initially and on reconsideration. Tr. 136-40, 142-45. A hearing was held
    on July 24, 2018, before an Administrative Law Judge (“ALJ”). Tr. 34-80. Following the hearing,
    the ALJ determined that Plaintiff was not disabled within the meaning of the Social Security Act
    during the relevant time frame. Tr. 17-27. The Appeals Council denied Plaintiff’s request for
    review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “degenerative disc
    disease, degenerative joint disease (bilateral knees), affective disorder, [and] anxiety disorder.”
    Tr. 19. Despite these impairments, the ALJ determined that Plaintiff retained the residual
    functional capacity (“RFC”) to:

           perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
           claimant could never climb ladders, ropes, or scaffolds. She could occasionally
           balance, stoop, kneel, crouch or crawl. She could have occasional exposure to
           fumes, odors, gases, poor ventilation and pulmonary irritants. She could never be
           exposed to moving mechanical parts and unprotected heights. She could frequently
          Case 1:19-cv-02760-DLB Document 17 Filed 07/20/20 Page 2 of 4
Brenda H. v. Saul
Civil No. 19-2760-DLB
July 20, 2020
Page 2

        respond appropriately to changes in a routine work setting. She could have frequent
        interaction with supervisors, coworkers and the public. She is limited to simple,
        routine, repetitive tasks, not at a production rate.

Tr. 21. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform her past relevant work as a market cashier. Tr. 26. Therefore, the ALJ
concluded that Plaintiff was not disabled. Id.

       Plaintiff raises one argument on appeal: that “[t]he ALJ erred by failing to build an
‘accurate and logical bridge’ between the medical evidence and her conclusion that Plaintiff can
perform light exertion work, specifically that she can stand and walk for 6 hours of an 8-hour
workday.” Pl.’s Mot. 3 (quoting Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)). I agree.
In remanding for further explanation, I express no opinion as to whether the ALJ’s ultimate
conclusion that Plaintiff is not entitled to benefits is correct.

        An ALJ “must include a narrative discussion describing how the evidence supports each
conclusion, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,
daily activities, observations).” Mascio v. Colvin, 780 F.3d at 636 (quoting Social Security Ruling
(“SSR”) 96–8p) (internal quotation marks omitted). “In other words, the ALJ must both identify
evidence that supports [her] conclusion and ‘build an accurate and logical bridge from [that]
evidence to his conclusion.’” Woods, 888 F.3d at 694 (quoting Monroe v. Colvin, 826 F.3d 176,
189 (4th Cir. 2016)).

        Here, the ALJ did not build an “accurate and logical bridge” with respect to her analysis of
Plaintiff’s ability to stand and walk and her finding that Plaintiff could perform light work.1 The
ALJ found Plaintiff’s “degenerative disc disease” and “degenerative joint disease (bilateral knees)”
to be severe, Tr. 19, and noted that Plaintiff alleged disability due to knee and back pain, Tr. 22.
The ALJ discussed Plaintiff’s treatment records for knee and back pain. See Tr. 23 (“Johns
Hopkins records show that in 2014, the claimant’s legs were swelling after working all day,” and
“[s]he was advised to wear compression stockings and elevate her legs”); id. (“The claimant has a
long history of bilateral knee problems,” including “swelling, abnormal alignment and abnormal
meniscus, positive medial McMurray’s,” “falling,” and “low-grade effusion with pain on ranges
from 0 to 120 degrees.”); id. (noting diagnoses of “lumbar degenerative disc disease, lumbar facet
joint arthropathy, cervical disk disease and right knee osteoarthritis”); id. (“On examination, she
had discomfort with passive and active range of motion”); Tr. 24 (“Dr. Amalfitano reported in
February 2016 that the claimant had significant degenerative joint disease in both knees” with
“tricompartmental tenderness in both knees,” and “[a] total knee arthroplasty was recommended
pending medical clearance.”); Tr. 25 (“Dr. Amalfitano reported in November 2017 that the
claimant was near bone on bone in her right lateral knee joint with tricompartmental changes. She
walked with a slightly waddling gait without any ambulatory aids.”); id. (noting injections in the


1
 “[T]he full range of light work requires standing or walking, off and on, for a total of approximately 6
hours of an 8-hour workday.” Social Security Ruling (“SSR”) 83-10, 1983 WL 31251, at *6.
          Case 1:19-cv-02760-DLB Document 17 Filed 07/20/20 Page 3 of 4
Brenda H. v. Saul
Civil No. 19-2760-DLB
July 20, 2020
Page 3

knee, and MRI that “show[ed] knee arthrosis with areas of high-grade chondral thinning [and]
meniscal degeneration”).

        The ALJ later summarized, in explaining her RFC limitation to light work, that Plaintiff
“suffer[ed] from knee conditions, which limit[ed] her ability to bend and stand,” but that “the [she]
[was] able to walk unassisted, sit and stand.” Tr. 25. The ALJ explained that “[Plaintiff] testified
that she could only stand for five minutes but no records support such a limitation” and “[n]o
treating physician has indicated the claimant is so limited.” Id. For support, the ALJ noted that
Plaintiff “was able to walk a half mile to the consultative examination without issue and arrive
early.” Id.

         Plaintiff does not argue that she is unable to ambulate. Rather, she persuasively argues that
“there is a vast disparity between five minutes of standing and the ability to stand for 6 hours out
of 8.” Pl.’s Mot. 11. Even if Plaintiff’s testimony that she could only stand for five minutes was
an exaggeration, the ALJ found, and the record supports, that Plaintiff’s impairments affected her
ability to stand and walk. Furthermore, Plaintiff argues that the ALJ’s citation to Plaintiff’s half-
mile walk to the consultative examination does not provide adequate support for a finding that she
can perform light work on an ongoing basis. Id. at 12. As she points out, “the psychological
examiner neither observed that she did so ‘without issue’ nor performed a physical examination or
assessed Plaintiff’s gait on that day (which is not unexpected given that it was a psychological
examination and not a physical examination),” and “[s]he likely sat during the 60 minute
evaluation before leaving.” Id. at 12-13.

         The Commissioner argues that remand is not warranted because “Plaintiff failed to prove
that she could not perform the kind of work she performed in the past,” and “[i]f an individual can
return to her past relevant work, either as it was actually performed or as it is generally performed,
then she is not ‘disabled.’” Def.’s Mot. 4 (citing 20 C.F.R. §§ 404.1520(a)(4)(iv),
416.920(a)(4)(iv)). For support, the Commissioner cites to the ALJ’s decision regarding Plaintiff’s
ability to walk unassisted and to the opinion of State agency consultant, Dr. Rudin. Id. at 5-6. As
previously discussed, Plaintiff’s ability to walk unassisted is not the issue. The issue is whether
the ALJ explained how Plaintiff could perform light work, which requires standing or walking for
6 hours during an 8-hour workday, given the ALJ’s findings regarding her limitations in standing
and walking. The Commissioner is correct that State agency consultant, Dr. Rudin, opined that
Plaintiff could perform light work. See Tr. 107. But the entirety of the ALJ’s discussion of Dr.
Rudin’s opinion is as follows: “I give partial weight to the State agency at Exhibits 3A and 4A
because the RFC is consistent with the above RFC.” Tr. 26. This sentence does not make sense
and does not offer any insight into the ALJ’s RFC analysis.

       The Commissioner also cites to several records to support his contention that “Plaintiff’s
physicians found no swelling (or edema) during the relevant period.” Id. at 7 (citing Tr. 370, 1038,
1045, 1395, 1402, 1431, 1435, 1440, 1444). Those records may not show swelling, but they also
do not expressly support the ALJ’s finding that Plaintiff could perform light work. See, e.g. Tr.
369-70 (cardiology visit, noting “[s]he continues to have intermittent lower extremity edema”);
Tr. 1038 (“Chief concern is bilateral knee pain . . . positive for back and neck pain”); Tr. 1045
          Case 1:19-cv-02760-DLB Document 17 Filed 07/20/20 Page 4 of 4
Brenda H. v. Saul
Civil No. 19-2760-DLB
July 20, 2020
Page 4

(noting “bilateral degenerative changes in her knees” and reviewing treatment plans, including an
MRI and knee injection); Tr. 1395 (follow up appointment for sleep apnea); Tr. 1400-03 (follow
up appointment for back and leg pain, noting “pain is made worse by increased activity,” right
knee was “tender to palpitation” and “exercises did not help with pain”); Tr. 1430-31 (noting
“bilateral lower back pain” and “gait appear[ed] to be normal”); Tr. 1435 (noting lumbar spine
pain and documenting a lumbar transforaminal injection); Tr. 1440 (noting “conservative
treatment and active exercises [have] not improved pain”); Tr. 1443-44 (noting lumbar spine pain).

         Moreover, the ALJ’s failure to provide a sufficient explanation, supported by the record,
for her conclusion that Plaintiff could perform light work is not harmless error. As the ALJ
clarified at the hearing, based on Plaintiff’s then-age category (50-54), “if she were at the light
exertional level . . . she would not be disabled[,] [b]ut if she was at sedentary, she’d be disabled.”
Tr. 47. Additionally, after turning 55, which has occurred since the hearing, Plaintiff would “be
disabled under light and sedentary.” Id. The ALJ denied Plaintiff’s claim at step four based on
her conclusion that she could perform her past work as a cashier. Accordingly, remand is
appropriate so that the ALJ can explain how Plaintiff is able to perform light work given the record
evidence.

       For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 14 is DENIED, and
Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate analysis.
The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge
